Execution Version




AMENDMENT NO. 1 TO CREDIT AGREEMENT


This AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of February 15, 2017 among (i) HIE RETAIL, LLC, a Hawaii limited liability
company (“HIE”), (ii) MID PAC PETROLEUM, LLC, a Delaware limited liability
company (“Mid Pac” and, together with HIE, collectively, the “Borrowers” and,
individually, a “Borrower”), (ii) the Lenders (as defined in the Credit
Agreement referenced below) party hereto and (iii) KEYBANK NATIONAL ASSOCIATION,
as the administrative agent (the “Administrative Agent”).
RECITALS:


A.    The Borrowers, the Administrative Agent and the Lenders are parties to the
Credit Agreement, dated as of December 17, 2015 (as the same may from time to
time be amended, restated or otherwise modified, the “Credit Agreement”).
B.    The Borrowers, the Administrative Agent and the Lenders party hereto
desire to amend the Credit Agreement to modify certain provisions thereof.
AGREEMENT:


In consideration of the premises and mutual covenants herein and for other
valuable consideration, the Borrowers, the Administrative Agent and the Lenders
party hereto agree as follows:
Section 1. Definitions. Unless otherwise defined herein, each capitalized term
used in this Amendment and not defined herein shall have the meaning ascribed
thereto in the Credit Agreement.
Section 2.     Amendments to the Credit Agreement.
2.1    The definition of “Combined Fixed Charges” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
“Combined Fixed Charges” means, for any period, as determined on a combined
basis and in accordance with GAAP, without duplication, the aggregate of (i)
Combined Interest Expense paid or payable in cash during such period, and (ii)
scheduled principal payments on Indebtedness of any of the Borrowers and their
Subsidiaries due in the twelve months preceding the measurement date.
2.2    Section 6.01(d) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
(d)    ECF Certification. As soon as available and in any event no later than
the date that each Compliance Certificate is required to be delivered pursuant
to Section 6.01(c), a certificate in form and detail satisfactory to the
Administrative Agent, signed by a Financial Officer, demonstrating Excess Cash
Flow for such fiscal quarter and including all financial information and
calculations required to determine Excess Cash Flow.
2.3    Section 6.01(e) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
(e)    Budgets and Forecasts. Not later than the last day of any fiscal year of
the Borrowers and their Subsidiaries, a combined budget in reasonable detail for
each fiscal quarter of the following


    



--------------------------------------------------------------------------------




fiscal year, and (if and to the extent prepared by management of the Borrowers
or any other Credit Party) for any subsequent fiscal years, as customarily
prepared by management for its internal use, setting forth, with appropriate
discussion, the forecasted balance sheet, income statement, operating cash flows
and capital expenditures of the Borrowers and their Subsidiaries for the period
covered thereby, and the principal assumptions upon which forecasts and budget
are based.
Section 3.     Effectiveness. The amendments set forth above shall become
effective on the date first above written if the following conditions precedent
have been satisfied on or before the date of this Amendment (the “Effective
Date”):
(a)    this Amendment shall have been executed by the Borrowers, each Subsidiary
Guarantor, the Administrative Agent and the Required Lenders, and counterparts
hereof as so executed shall have been delivered to the Administrative Agent; and
(b)    the Administrative Agent shall have received all documented out-of-pocket
expenses (including reasonable fees and disbursements of counsel to the
Administrative Agent, to the extent invoiced on or prior to the Effective Date)
in connection with the preparation, negotiation and effectiveness of this
Amendment and the other documents being executed or delivered in connection
herewith.
Section 4.     Miscellaneous.
4.1    Representations and Warranties. Each Borrower and each Subsidiary
Guarantor, by signing below, hereby represents and warrants to the
Administrative Agent and the Lenders that:
(a)    each Borrower and each Subsidiary Guarantor has the legal power and
authority to execute and deliver this Amendment;
(b)    the officers executing this Amendment on behalf of each Borrower and each
Subsidiary Guarantor have been duly authorized to execute and deliver the same
and bind such Borrower or such Subsidiary Guarantor with respect to the
provisions hereof;
(c)    no Default or Event of Default exists under the Credit Agreement, nor
will any occur immediately after the execution and delivery of this Amendment;
(d)    this Amendment constitutes the legal, valid and binding agreement and
obligation of each Borrower and each Subsidiary Guarantor, enforceable in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law);
and
(e)    each of the representations and warranties set forth in Article V of the
Credit Agreement is true and correct in all material respects as of the date
hereof, except to the extent that any thereof expressly relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects as of the date when made.
4.2    Credit Agreement Unaffected. Each reference to the Credit Agreement in
any Loan Document shall hereafter be construed as a reference to the Credit
Agreement as amended hereby. Except as herein otherwise specifically provided,
all provisions of the Credit Agreement shall remain in full force and effect and
be unaffected hereby. This Amendment shall be a Loan Document.


2



--------------------------------------------------------------------------------




4.3    Subsidiary Guarantor Acknowledgment. Each Subsidiary Guarantor, by
signing this Amendment:
(a)    consents and agrees to and acknowledges the terms of this Amendment;
(b)    acknowledges and agrees that all of the Loan Documents to which such
Subsidiary Guarantor is a party or is otherwise bound shall continue in full
force and effect and that all of such Subsidiary Guarantor’s obligations
thereunder shall be valid and enforceable and shall not be impaired or limited
by the execution or effectiveness of this Amendment; and
(c)    acknowledges and agrees that (i) notwithstanding the conditions to
effectiveness set forth in this Amendment, such Subsidiary Guarantor is not
required by the terms of the Credit Agreement or any other Loan Document to
which such Subsidiary Guarantor is a party to consent to the amendments to the
Credit Agreement effected pursuant to this Amendment and (ii) nothing in the
Credit Agreement, this Amendment or any other Loan Document shall be deemed to
require the consent of such Subsidiary Guarantor to any future amendments or
modifications to the Credit Agreement.
4.4    Entire Agreement. This Amendment, together with the Credit Agreement and
the other Loan Documents, integrates all the terms and conditions mentioned
herein or incidental hereto and supersedes all oral representations and
negotiations and prior writings with respect to the subject matter hereof.
4.5    Counterparts This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature or other electronic transmissions, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.
4.6    Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
4.7    JURY TRIAL WAIVER. EACH OF THE PARTIES TO THIS AMENDMENT HEREBY
IRREVOCABLY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES TO THE FULLEST
EXTENT PERMITTED BY LAW ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS AMENDMENT OR ANY LOAN DOCUMENT (INCLUDING, WITHOUT LIMITATION, ANY
AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS RELATING TO ANY OF THE FOREGOING), OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN)
OR ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY LENDER, LC ISSUER OR CREDIT PARTY
IN CONNECTION THEREWITH.
[Signature pages follow.]




3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date first above written.




 
 
MID PAC PETROLEUM, LLC, as a Borrower 

By: /s/ James Matthew Vaughn      
Name: James Matthew Vaughn      
Title: Vice President and Secretary   


 
 
HIE RETAIL, LLC, as a Borrower 

By: /s/ James Matthew Vaughn      
Name: James Matthew Vaughn      
Title: Vice President and Secretary   


 
 
 



[Amendment No. 1 to Credit Agreement Signature Page]

--------------------------------------------------------------------------------






The undersigned Subsidiary Guarantor acknowledges the terms of and consents to
the foregoing:


MID PAC CS, LLC


By: /s/ James Matthew Vaughn    
Name: James Matthew Vaughn    
Title: Vice President and Secretary   


 









[Amendment No. 1 to Credit Agreement Signature Page]

--------------------------------------------------------------------------------






 
KEYBANK NATIONAL ASSOCIATION, as a Lender and the Administrative Agent


By: George E. McKean   
Name: George E. McKean   
Title: Senior Vice President   


 
 





[Amendment No. 1 to Credit Agreement Signature Page]

--------------------------------------------------------------------------------







 
BANK OF HAWAII, as a Lender


By: /s/ Rod Peroff   
Name: Rod Peroff   
Title: Vice President   




 
 



[Amendment No. 1 to Credit Agreement Signature Page]

--------------------------------------------------------------------------------







 
AMERICAN SAVINGS BANK, F.S.B., as a Lender


By: /s/ Edward Chin   
Name: Edward Chin   
Title: First Vice President   







[Amendment No. 1 to Credit Agreement Signature Page]

--------------------------------------------------------------------------------







 
RAYMOND JAMES BANK, N.A., as a Lender


By: /s/ Scott G. Axelrod   
Name: Scott G. Axelrod   
Title: Senior Vice President   




 
 



[Amendment No. 1 to Credit Agreement Signature Page]

--------------------------------------------------------------------------------







 
CENTRAL PACIFIC BANK, as a Lender


By: /s/ Craig Taylor   
Name: Craig Taylor   
Title: Senior Vice President   









[Amendment No. 1 to Credit Agreement Signature Page]